In a holdover summary eviction proceeding pursuant to RPAPL article 7, the appeal, by permission, is from an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated October 23, 2001, which, inter alia, reversed a judgment of the Civil Court, Queens County (Greenbaum, J.), dated January 17, 2000, which dismissed the petition, and, inter alia, awarded a judgment of possession to the petitioner.
Ordered that the order is affirmed, with costs.
We reject the contention of the Board of Managers of Village Mall at Hillcrest Condominium (hereinafter the condominium) that the subject agreement between 150-18-28 Union Turnpike Associates (hereinafter the Associates) and the Associates’ predecessor-in-title conveyed an easement to the condominium pursuant to which the condominium could use 20 parking spaces belonging to the Associates. The agreement conveyed a license rather than an easement (see Willow Tex v Dimacopoulos, 68 NY2d 963 [1986]).
The condominium’s remaining contentions are without merit. Altman, J.P., Luciano, H. Miller and Rivera, JJ., concur.